DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of an amendment to the claims, filed 4/5/2022, in which claims 4-9 were amended, and claims 14-20 were added.  Claims 1-20 are pending and under consideration.
It is noted that the amendment to the specification filed on 4/8/2022 does not comply with the requirements of 37 CFR 1.121(c) because it does not contain an instruction, which unambiguously identifies the location, to add the paragraph.  The amendment states that the paragraph should be added on page 1 but does not specify where on page 1.  The amendment to the specification has not been entered.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 5/22/2020. It is noted, however, that applicant has not filed a certified copy of the CN202010442506.3 application as required by 37 CFR 1.55.

Information Disclosure Statement
	Receipt of an information disclosure statement is acknowledged.  The signed and initialed PTO-1449 has been mailed with this action.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency #1 - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.  It is noted that the amendment to the specification filed on 4/8/2022 does not comply with the requirements of 37 CFR 1.121(c) because it does not contain an instruction, which unambiguously identifies the location, to add the paragraph.  The amendment states that the paragraph should be added on page 1 but does not specify where on page 1.  The amendment to the specification has not been entered.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
Specific deficiency #2 – The "Sequence Listing" has not been entered into the application because the required statement of no new matter is missing. See 37 CFR 1.825(a)(4) or 1.825(b)(5).
Required response – Applicant must provide:
A proper statement of no new matter.

Specification
The disclosure is objected to because of the following informalities:
1. In the brief description of Figure 2, the description refers to “Figure 1A” and “Figure 1B,” rather than “Figure 2A” and “Figure 2B,” respectively.  See page 12.  
2. In the brief description of Figure 3, the description refers to “Figure 1A” and “Figure 1B,” rather than “Figure 3A” and “Figure 3B,” respectively.  See page 12.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
1. The claim recites the abbreviations TetO, rtTA, CuO and CymR.  The abbreviations should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses.  
2. The word “and” at line 3 should be deleted to improve the grammar of the claim.
Appropriate correction is required.

Claim 10 objected to because of the following informalities:  the claim recites the abbreviations rtTA and CymR.  The abbreviation should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  the claim recites the abbreviations rtTAadv and rtTA3G.  The abbreviation should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 9 and 20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The nucleic acid molecules are present or intended to be present in vivo in a human organism, such as for therapeutic applications (e.g., page 6, 2nd full paragraph).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, the term “nucleic acid fragment of interest” is a subjective term which renders the claim indefinite.  The specification indicate that the “nucleic acid fragment of interest may generally refer to a deoxyribonucleic acid fragment (DNA fragment), and according to the application purpose, may refer to a gene, such as a nucleic acid sequence encoding a protein; it can be a fragment of ribonucleic acid (RNA), such as a RNA fragment of the whole or part genome of an RNA virus, microRNA (miRNA), small interfering RNA (siRNA), long non-coding RNAs (LncRNA), guide RNA for CRISPR gene editing system (gRNA), transfer RNA (tRNA), ribosomal RNA (rRNA), an aptamer, a ribonucleic acid fragment that can bind to another nucleic acid, a ribonucleic acid fragment that can bind to a specific protein, or any ribonucleic acid fragment; it can also be a combination of the above one or more nucleic acid sequence(s).”  See the 1st full paragraph of page 6.  The specification list may different types of nucleic acid molecules, which may be of interest.  However, the specification does not provide a process by which one determines whether a particular nucleic acid is “of interest” for the invention.  What one considers “of interest,” another may not.  One of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It would be remedial to delete the phrase “of interest” from the claim.
Claims 10-13 depend from claim 8 and are rejected for the same reason applied to claim 8.
	Claim 12 is vague and indefinite in that the metes and bounds of the phrase “the coding sequence of rtTA is set forth in SEQ ID NO: 18” are unclear.  The phrase is unclear in that SEQ ID NO: 18 includes a coding sequence for rtTA, and two restriction enzyme sites.  It is unclear whether the coding sequence of claim 12 must comprise the sequence of SEQ ID NO: 18 or only the portion of SEQ ID NO: 18 that encodes rtTA.  
	Claim 13 is vague and indefinite in that the metes and bounds of the phrase “the coding sequence of CymR is set forth in SEQ ID NO: 15” are unclear.  The phrase is unclear in that SEQ ID NO: 15 includes a coding sequence for CymR, and two restriction enzyme sites.  It is unclear whether the coding sequence of claim 13 must comprise the sequence of SEQ ID NO: 15 or only the portion of SEQ ID NO: 15 that encodes CymR.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-10, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Broussau et al (Molecular Therapy, Vol. 16, No. 3, pages 500-507, and 1/2-2/2 of Supplemental Figures, March 2008; see the entire reference) in view of Massie et al (WO 2002/088346 A2, cited as reference 19 on the IDS filed 4/5/2022).
Regarding claims 1-3 and 15, Broussau et al teach a nucleic acid sequence comprising seven copies of a tetracycline operator (TetO), 1 copy of a minimal promoter sequence containing a TATA box sequence, and at least one copy of a CuO sequence that is downstream of the 3’ end of the TATA box sequence (e.g., Fig. 1). 
Regarding claims 7 and 19, Brousseau et al teach a vector comprising the nucleic acid sequence (e.g., Fig. 1).
Regarding claim 8, Brousseau et al teach that the vector is an expression vector comprising a nucleic acid fragment encoding Rev, VSVg or GFPq protein downstream of the 3’ end of the nucleic acid sequence, where the transcription of the fragment is controlled by the nucleic acid sequence (e.g., Fig. 1).
Regarding claims 9 and 20, Brousseau et al teach 293 cells comprising the vector comprising the nucleic acid sequence (e.g., paragraph bridging pages 502-503, Table 1).
Regarding claim 10, Brousseau et al teach a method comprising, introducing the pTR5-CuO-VSVg-IRES-GFPq expression vector into 293 cells into which a coding sequence of rtTA and a coding sequence of CymR had also been introduced (e.g., paragraph bridging pages 502-203; Table 1; Figs. 1 and 3).  Brousseau et al teach expressing rtTA and CymR in the 293 cells, and providing Dox and cumate to the cell expressing rtTA and CymR and containing the expression vector (e.g., page 501, paragraph bridging columns; Table 1). 
Broussau et al do not disclose the distance between the TATA box and the CuO operator of 10 bp to 100 bp.  Broussau et al do not teach the CuO operator sequence set forth in instant SEQ ID NO: 27.
Massie et al teach the sequence of SEQ ID NO: 2, which by visual inspection comprises the sequence of instant SEQ ID NO: 27 (e.g., page 12, lines 22-24).  See aacaaaca gacaatctgg tctgtttgta as part of the sequence of SEQ ID NO: 2 of Massie et al, which is the reverse complement of the strand shown in instant SEQ ID NO: 27.  See also the bold text in Fig. 1.  Massie et al teach that this sequence is capable of binding CymR to use in expression regulation (e.g., paragraph bridging pages 12-13).  Massie et al teach positioning the CuO operator 10 base pairs downstream of the TATA box, such that the CymR repressor binds on the same side of the helix as the RNA polymerase and is therefore able to sterically block the polymerase most effectively (e.g., page 16, lines 4-21).  Further, Massie et al teach that the CuO operator can be positioned 19 or 40 bases downstream of the TATA box to mediate repression by the repressor very effectively (e.g., page 16, lines 21-26).  Massie et al teach that the position of the operator site should not be restricted to specific sites, as other sites may be found acceptable by one skilled in the art by simple routine testing (e.g., paragraph bridging pages 16-17).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nucleic acid sequence of Broussau et al containing the CuO downstream of a TATA box to use the specific CuO sequence of Massie et al, where the sequence is placed 10 base pairs, 19 base pairs, 40 base pairs, or about 50 base pairs downstream of the TATA box, because Broussau et al teach it is within the ordinary skill in the art to use a CuO sequence downstream of a TATA box but do not provide the specific sequences.  However, Massie et al teach the specific sequence of CuO capable of binding CymR for the purpose of gene regulation and teach that the sequence can be placed 10 base pairs, 19 base pairs, and 40 base pairs.  40 base pairs is close to the claimed “about 50.”  Massie et al teach that one should not be limited to those specific distances from the TATA box, and positions at other distances may be determined by routine experimentation.  One would have had a reasonable expectation of success in using the specific sequences and distances of Massie et al in the nucleic acid sequence of Broussau et al, because Broussau et al teach the same configuration of elements for the same purpose as Massie et al, and Massie et al teach that one skilled in the art could make such a configuration using routine experimentation.  
One would have been motivated to make such a modification in order to receive the expected benefit of using a known sequence to function as a CuO with a spacing that allows for efficient function as taught by Massie et al.  

Claims 4, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Broussau et al (Molecular Therapy, Vol. 16, No. 3, pages 500-507, and 1/2-2/2 of Supplemental Figures, March 2008; see the entire reference) in view of Massie et al (WO 2002/088346 A2, cited as reference 19 on the IDS filed 4/5/2022) as applied to claims 1-3, 7-10, 15, 19 and 20 above, and further in view of Gossen et al (US Patent No. 5,464,758 A, cited as reference 1 on the IDS filed 4/5/2022; see the entire reference).
The combined teachings of Brousseau et al and Massie et al are described above and applied as before.
Brousseau et al and Massie et al do not teach the specific sequence of the tetO and promoter containing a TATA box.  Thus, Brosseau et al do not teach the sequences of instant SEQ ID NOS: 24 and 26.
Gossen et al teach the sequence of SEQ ID NO: 12.  The sequence of SEQ ID NO: 12 is shown in the sequence listing and in Fig. 6.  Gossen et al teach that the sequence encompasses tet operator (TetO) sequences linked to the hCMV minimal promoter of which position -53 is the TATA box (e.g., column 5, lines 6-10).  The sequence of instant SEQ ID NO: 26 is found in line 6 of the sequence shown in Fig. 6.  The sequence of instant SEQ ID NO: 24 is found at line 1, at the sequence bridging lines 1-2, at line 2, at line 3, at the sequence bridging lines 3-4, line 4 and at line 5 of the sequence shown in Fig. 6.  Thus, the sequence comprises seven tetO sequences of instant SEQ ID NO: 24 and the hCMV minimal promoter comprising instant SEQ ID NO: 26.  Gossen et al teach that the multiple copies of the TetO sequence provide a synergistic effect on the ability to control expression of a heterologous protein (e.g., paragraph bridging columns 8-9).  Further, Gossen et al teach eukaryotic cells transfected with a first polynucleotide molecule coding for a transactivator fusion protein, and a second polynucleotide molecule coding for a protein, where the second polynucleotide molecule is operably linked to a minimal promoter and at least one tet operator sequence (e.g., column 10, lines 13-32).  Gossen et al teach that this configuration allows for tight regulation of the expression of the heterologous protein (e.g., column 10, lines 33-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Broussau et al and Massie et al to include the specific TetO and minimal hCMV promoter comprising a TATA box as taught by Gossen et al, because Broussau et al teach it is within the ordinary skill in the art to use seven copies of a TetO sequence linked to a TATA box, and Gossen et al teach a specific nucleic acid sequence containing seven copies of a TetO sequence operably linked to the minimal hCMV promoter containing a TATA box.  One would have had a reasonable expectation of success in using the specific sequences of Gossen et al in the nucleic acid sequence of Broussau et al and Massie et al, because Broussau et al teach the same configuration of elements for the same purpose as Gossen et al, and Gossen et al teach that one skilled in the art could make such a configuration for regulation of expression of a heterologous protein.  
One would have been motivated to make such a modification in order to receive the expected benefit of using a specific sequence capable of providing for tight regulation as taught by Gossen et al.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Broussau et al (Molecular Therapy, Vol. 16, No. 3, pages 500-507, and 1/2-2/2 of Supplemental Figures, March 2008; see the entire reference) in view of Massie et al (WO 2002/088346 A2, cited as reference 19 on the IDS filed 4/5/2022) as applied to claims 1-3, 7-10, 15, 19 and 20 above, and further in view of Ternette et al (Virology Journal, Vol. 4, 51, June 5, 2007, printed as pages 1/10-10-10; see the entire reference).
The combined teachings of Brousseau et al and Massie et al are described above and applied as before.
Brousseau et al and Massie et al do not teach the nucleic acid further comprising a spliceable intron at the 3’ end thereof.
Ternette et al teach an intron sequence 3’ to a promoter sequence and 5’ to a VSV-G coding sequence (e.g., Fig. 1).  Ternette et al teach that insertion of the first intron of the CMV-IE gene results in improved expression levels of a wild-type VSV-G ORF, where levels are comparable to those obtained by codon optimization (e.g., page 3/10, paragraph bridging columns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Brousseau et al and Massie et al to include the intron taught by Ternette et al, because Ternette et al teach it is within the ordinary skill in the art to use an intron 3’ of a promoter sequence in a construct encoding VSV-G, and Brousseau et al teach a construct comprising a promote sequence upstream of a VSV-G coding sequence.  One would have made such a substitution in order to achieve the predictable result of providing an expression vector for expression of VSV-G.  
One would have been motivated to make such a modification in order to receive the expected benefit of providing a vector capable of improved expression of VSC-G as taught by Ternette et al.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Broussau et al (Molecular Therapy, Vol. 16, No. 3, pages 500-507, and 1/2-2/2 of Supplemental Figures, March 2008; see the entire reference) in view of Massie et al (WO 2002/088346 A2, cited as reference 19 on the IDS filed 4/5/2022) as applied to claims 1-3, 7-10, 15, 19 and 20 above, and further in view of Clontech (pTet-On Advanced Vector Information, from www.clonech.com, pages 1-2, August 16, 2010; see the entire reference).
The combined teachings of Brousseau et al and Massie et al are described above and applied as before.
Brousseau et al and Massie et al do not teach the rtTA is rtTAadv.
Clontech teaches a vector encoding rtTA-advanced protein, which is a fusion of rtTA and three minimal “F”-type transcriptional activation domains from the VP16 protein of herpes simplex virus (page 1, Description).  Clontech teaches that the vector is an improved version of rtTA that is more sensitive to doxycycline (dox) and yields lower background expression than the original rtTA (e.g., page 1, Description).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Brousseau et al and Massie et al to substitute the rtTA of Brousseau et al for the rtTAadv of Clontech, because both Brousseau et al and Clontech teach it is within the ordinary skill in the art to provide a nucleic acid encoding rtTA for expression of the protein for dox-regulated expression.  One would have expected to substitute one for the other in order to achieve the predictable result of providing a protein capable of being able to regulate expression from tetO in the presence of dox.
One would have been motivated to make such a modification in order to receive the expected benefit of using an improved rtTA as taught by Clontech.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-11, 14-16 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-18, 21 and 22 of copending Application No. 17/766,684 (hereinafter the ‘684 application) in view of Broussau et al (Molecular Therapy, Vol. 16, No. 3, pages 500-507, and 1/2-2/2 of Supplemental Figures, March 2008), Massie et al (WO 2002/088346 A2, cited as reference 19 on the IDS filed 4/5/2022) and Gossen et al (US Patent No. 5,464,758 A, cited as reference 1 on the IDS filed 4/5/2022; see the entire reference).
Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 15 of the ‘684 application requires integrating a nucleic acid sequence encoding gag, pol and rev genes of a lentivirus, a coding sequence of a viral envelope protein, and a viral genome transcriptional cassette sequence, where one or more of the gag, pol and rev genes, the coding sequence of the viral envelope protein, and the viral genome transcriptional cassette is controllable, and wherein the sequences are under the control of a Tet-On inducible expression system and a Cumate inducible expression system.  Claim 16 of the ‘684 application depends from claim 15 and recites, “when under the dual control of the Tet-On inducible expression system and the Cumate inducible expression system, the transcription of rev is under the control of a TREadvCuO sequence, a TREadvCuO-intron sequence, a TREG sequence, a TRE3GCuO sequence or a TRE3GCuO-intron sequence, and/or the transcription of VSV-G is under the control of a TREad CuO sequence, a TREad,-CuO-intron sequence, a TRE3(-intron sequence or a TRE3GCuO- intron sequence, and/or the transcription of gag and pol is under the control of a eukaryotic promoter-intron sequence, a TREaa-intron sequence, a TREadCuO-intron sequence, a TRE3G- intron sequence or a TRE3GCuO-intron sequence.”  Claim 17 of the ‘684 application depends from claim 16 and recites, “when under the dual control of the Tet-On inducible expression system and the Cumate inducible expression system, the transcription of rev is under the control of a TRE3G sequence or a TRE3GCuO sequence, and the transcription of VSV-G is under the control of a TRE3GCuO- intron sequence, and the transcription of gag and pol is under the control of a eukaryotic promoter-intron sequence or a TRE3GCuO-intron sequence.”  Claim 18 of the ‘684 application depends from claim 17 and recites, “when under the dual control of the Tet-On inducible expression system and the Cumate inducible expression system, the transcription of rev is under the control of a TRE3E sequence, and the transcription of VSV-G is under the control of a TRE3GCuO-intron sequence, and the transcription of gag and pol is under the control of a TRE3GCuO-intron sequence; and the copy number of gag/pol gene inserted into the genome of the host cell is 2-8 copies/cell, and the ratio of the copy number of gag/pol to VSV-G inserted into the genome of the host cell is 1:1 to 4:1.” Claim 21 of the ‘684 application depends from claim 15 and specifies that the Tet-On transactivator protein is rtTA3G.  Claim 22 of the ‘684 application depends from claim 15 and recites, “wherein the sequences of gag, pol and rev genes of the lentivirus, the coding sequence of the viral envelope protein, and the coding sequence of the Tet-On transactivator protein, or the coding sequence of the Tet-On transactivator protein and the coding sequence of the repressor CymR protein of Cumate operon are integrated into the genome of the host cell using an SB transposon system, and then the viral genome transcriptional cassette sequence carrying the nucleic acid fragment of interest is further integrated into the genome of the host cell using a PB transposon system; or the sequences of gag, pol and rev genes of the lentivirus, the coding sequence of the viral envelope protein, and the coding sequence of the Tet-On transactivator protein, or the coding sequence of the Tet-On transactivator protein and the coding sequence of the repressor CymR protein of Cumate operon are integrated into the genome of the host cell using a PB transposon system, and then the viral genome transcriptional cassette sequence carrying the nucleic acid fragment of interest is further integrated into the genome of the host cell using an SB transposon system.”  The claims of the ‘684 application do not specify more than one TetO sequence.  However, Broussau et al teach a nucleic acid sequence comprising seven copies of a tetracycline operator (TetO), 1 copy of a minimal promoter sequence containing a TATA box sequence, and at least one copy of a CuO sequence that is downstream of the 3’ end of the TATA box sequence (e.g., Fig. 1).  Brousseau et al teach a vector comprising the nucleic acid sequence (e.g., Fig. 1).  Brousseau et al teach that the vector is an expression vector comprising a nucleic acid fragment encoding Rev, VSVg or GFPq protein downstream of the 3’ end of the nucleic acid sequence, where the transcription of the fragment is controlled by the nucleic acid sequence (e.g., Fig. 1).  Additionally, the claims of the ‘684 application do not specify the distance between the TATA box and the CuO sequence.  However, Massie et al teach the sequence of SEQ ID NO: 2, which by visual inspection comprises the sequence of instant SEQ ID NO: 27 (e.g., page 12, lines 22-24).  See aacaaaca gacaatctgg tctgtttgta as part of the sequence of SEQ ID NO: 2 of Massie et al, which is the reverse complement of the strand shown in instant SEQ ID NO: 27.  See also the bold text in Fig. 1.  Massie et al teach that this sequence is capable of binding CymR to use in expression regulation (e.g., paragraph bridging pages 12-13).  Massie et al teach positioning the CuO operator 10 base pairs downstream of the TATA box, such that the CymR repressor binds on the same side of the helix as the RNA polymerase and is therefore able to sterically block the polymerase most effectively (e.g., page 16, lines 4-21).  Further, Massie et al teach that the CuO operator can be positioned 19 or 40 bases downstream of the TATA box to mediate repression by the repressor very effectively (e.g., page 16, lines 21-26).  Massie et al teach that the position of the operator site should not be restricted to specific sites, as other sites may be found acceptable by one skilled in the art by simple routine testing (e.g., paragraph bridging pages 16-17).  It would have been obvious to one of ordinary skill in the art to use the prior art configuration of TetO, promoter and CuO elements in the invention of the ‘684 application, because both seek to regulate expression of viral proteins under dual control of tetracycline and cumate.  One would have made such a modification to achieve the predictable result of providing nucleic acid sequences for dual tetracycline and cumate regulation for tight control of expression. Accordingly, instant claims 1-3, 6, 7, 9-11, 15, 19 and 20 are not patentably distinct from the claims of the ‘684 application.
The claims of the ‘684 application do not require the TetO sequence of instant SEQ ID NO: 24, or a minimal promoter of instant SEQ ID NO: 26.  However, Gossen et al teach the sequence of SEQ ID NO: 12.  The sequence of SEQ ID NO: 12 is shown in the sequence listing and in Fig. 6.  Gossen et al teach that the sequence encompasses tet operator (TetO) sequences linked to the hCMV minimal promoter of which position -53 is the TATA box (e.g., column 5, lines 6-10).  The sequence of instant SEQ ID NO: 26 is found in line 6 of the sequence shown in Fig. 6.  The sequence of instant SEQ ID NO: 24 is found at line 1, at the sequence bridging lines 1-2, at line 2, at line 3, at the sequence bridging lines 3-4, line 4 and at line 5 of the sequence shown in Fig. 6.  Thus, the sequence comprises seven tetO sequences of instant SEQ ID NO: 24 and the hCMV minimal promoter comprising instant SEQ ID NO: 26.  Gossen et al teach that the multiple copies of the TetO sequence provide a synergistic effect on the ability to control expression of a heterologous protein (e.g., paragraph bridging columns 8-9).  Further, Gossen et al teach eukaryotic cells transfected with a first polynucleotide molecule coding for a transactivator fusion protein, and a second polynucleotide molecule coding for a protein, where the second polynucleotide molecule is operably linked to a minimal promoter and at least one tet operator sequence (e.g., column 10, lines 13-32).  Gossen et al teach that this configuration allows for tight regulation of the expression of the heterologous protein (e.g., column 10, lines 33-45).  It would have been obvious to one of ordinary skill in the art to use the known sequences for claimed elements of regulated expression of the ‘684 application to achieve the predictable result of providing structural elements that meet the functional requirements.  Accordingly, instant claims 4, 14, 16 and 18 are not patentably distinct from the claims of the ‘684 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 5 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1699



/Jennifer Dunston/            Primary Examiner, Art Unit 1699